DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1-15 and 17 were amended
Claims 1-17 are pending.
Response to Arguments
Applicant’s arguments, see Pg. 17, filed 12/15/2020, with respect to Sivathanu have been fully considered and are persuasive.  
Examiner notes: further review of Digana, also found that forward and backwards (e.g. reverse) traversal of paths are disclosed however with regards to the backwards traversal, target nodes are deleted based on edged conditions from the intermediate set created from the forward traversal as such a second intermediate set is not produced.  Therefore the rejection of claims 1-17 under 35 USC 103 has been withdrawn.
Examiner Interview
Examiner contacted Applicant’s representative David Taylor, and indicated that the claim would be allowable in condition that the Double Patenting rejection in view of U.S. Patent No. 10,176,220 is overcome (previously presented in OA 08/28/2020).  Also indicated that the claims as amended would be reject-able under provisionally rejected grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/131427.  However, after checking with the Client, Applicant’s representative was unable to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,176,220. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same invention however certain limitation are recited in dependent form, which renders such differences obvious.  Other differences indicated as underlined are also obvious terms that can be omitted or replaced with similar terms but are directed to the same invention. See below.
Instant Application 16/139962
U.S. Patent No. 10,176,220
Claim 1:
A system comprising: a processing unit in communication with memory; a functional unit in communication with the processing unit, the functional unit having one or more tools [configured] to process a graph path [configured] to:
 apply a selection condition to the node table and generate a set of [one or more] source nodes;
join the source node set with the edge table and apply an edge condition, the application producing a first edge in a first path; 
[in a forward direction]
traverse the first path, and join the first edge with the edge table to produce a first intermediate set of paths, wherein the first intermediate set of paths comprises [one or more] paths with [one or more] edges satisfying the edge condition and connecting one or more] the source nodes to a first set of [one or more] intermediate nodes; 


and the target manager [configured] to: apply a selection condition to the node table and generate a set of target nodes; 
join the target node set with the edge table and apply the edge condition, the application producing a second edge in a second path;

 in reverse direction, traverse the second path, including joining the edge table with the second edges in the second path, and produce a second intermediate set of paths, wherein the second intermediate set of paths comprises [one or more] paths with [one or more] edges satisfying the edge condition and connecting the [one or more] target nodes to a second set of [one or more] intermediate nodes; 


[From Claim 2:
compute a uni-directional filter on the first set of intermediate nodes, and
 apply the filter to the second set of intermediate nodes, application of the filter to reduce a quantity of data items from traversal from the selected intermediate paths.]

and a set of result paths returned from a join of the first intermediate set of paths with the second set of intermediate paths, [the returned set of result paths including an intersection of the first set of one or more intermediate nodes with the second set of one or more intermediate nodes,] and a length condition applied to the join.
Claim 6:
 A computer program product comprising a a tangible computer readable storage medium; and  computer readable program code embodied with the tangible computer readable storage medium, the program code executable by a processor to 
process a graph path query with data entities and attributes stored in a node table and links between nodes identified in the node table stored in an edge table, the edge table including a plurality of edges between a source node and a target node, and attributes of the edges;
 apply a selection condition to the node table and generate a set of [one or more] source nodes; 
join the source node set with the edge table and apply an edge condition, the application producing a first edge in a first path;
[in a forward direction,]
traverse the first path, including join the first edge with the edge table and produce a first intermediate set of paths, wherein the first intermediate set of paths comprises [one or more] paths with [one or more] edges satisfying the edge condition and connecting the [one or more] source nodes to a first set of [one or more] intermediate nodes; 



apply a selection condition to the node table and generatie a set of [one or more]  target nodes;
 join the target node set with the edge table and apply the edge condition, the application producing a second edge in a second path;

 in reverse direction, traverse the second path, including joining the edge table with the second edgesin the second path, and produce a second intermediate set of paths, wherein the second intermediate set of paths comprises [one or more] paths with [one or more] edges satisfying the edge condition and connecting the [one or more] target one or more] intermediate nodes; 

apply a bi-directional bloom filter to both the first and second intermediate set of paths;

[From Claim 7:
compute a uni-directional filter on the first set of intermediate nodes, and
 apply the filter to the second set of intermediate nodes, application of the filter to reduce a quantity of data items from traversal from the selected intermediate paths.]

and return a set of result paths by joining the first intermediate set of paths with the second set of intermediate paths, the returned set of paths including an intersection of the first set of one or more intermediate nodes with the second set of one or more intermediate nodes, and 
Claim 12:
A computer-implemented method for processing a graph path query, wherein the graph path query retrieves paths and each path being a sequence of connected edges, the method comprising: 
storing data entities and data attributes in a node table; 
storing links between nodes identified in the node table in an edge table, the edge table including a plurality of edges between a source node and a target node, and attributes of the edges; 
applying a selection condition to the node table and generating a set of [one or more] source nodes;
 joining the source node set with the edge table and applying an edge condition, the application producing a first edge in a first path; 
in a forward direction,
traversing the first path, including joining the first edge with the edge table and producing a first intermediate set of paths, wherein the first intermediate set of paths comprises [one or more] paths with [one or more] edges satisfying the edge condition and connecting the [one or more] source nodes to a first set of [one or more] intermediate nodes; 



applying a selection condition to the node table and generating a set of [one or more]target nodes; 
joining the target node set with the edge table and applying the edge condition, the application producing a second edge in a second path; 
in reverse direction, traversing the second path, including joining the edge table with the second edge in the second path, and 

apply a bi-directional bloom filter to both the first and second intermediate set of paths;
 
[From Claim 13:
computing a uni-directional bloom filter on the first set of intermediate nodes, and applying the bloom filter to the second set of intermediate nodes, application of the filter reducing a quantity of data items resulting from the traversal from the selected intermediate paths]
and returning a set of result paths by joining the first intermediate set of paths with the second set of intermediate paths, including one or more intermediate nodes with the second set of one or more intermediate nodes, and applying a length condition to the set of result paths.

A system comprising: a processing unit in communication with memory; a functional unit in communication with the processing unit, the functional unit having one or more tools to process a graph path query with data 

 apply a selection condition to the node table and generate a set of source nodes; 

join the source node set with the edge table and apply an edge condition, the application producing a first edge [of a first plurality of edges] in a first path; 
traverse the first path, and join the first edge with the edge table to produce a first intermediate set of paths, wherein the first intermediate set of paths comprises paths with edges satisfying the edge condition and 
[and compute a uni-directional filter on the first set of intermediate nodes; ]
the target manager to: 
apply a selection condition to the node table and generating a set of target nodes;
join the target node set with the edge table and apply the edge condition, the application producing a second edge [of a second plurality of edges] in a second path; 
in reverse direction, traverse the second path, including joining the edge table with the second edges in the second path, and produce a second intermediate set of paths, wherein the second intermediate set of paths comprises paths with edges satisfying the edge condition and connecting the target nodes to a second set of intermediate nodes;


[From Claim 17:
apply a bi-directional filter to both the first and second intermediate set of paths…]
[From above:
and compute a uni-directional filter on the first set of intermediate nodes; ]
 and apply the filter to the second set of intermediate nodes, application of the filter to reduce a quantity of data items from traversal from the selected intermediate paths; 

and a set of result paths returned from a join of the first intermediate set of paths with the second set of intermediate paths, and a length condition applied to the join.




Claim 7:
A computer program product comprising a computer readable storage medium having 

process a graph path query with data entities and attributes stored in a node table and links between nodes identified in the node table stored in an edge table, the edge table including a plurality of edges between a source node and a target node, and attributes of the edges, the processor to: apply a selection condition to the node table and generate a set of source nodes; 
join the source node set with the edge table and apply an edge condition, the application producing a first edge of a first plurality of edges in a first path; 

traverse the first path, including join the first edge with the edge table and produce a first intermediate set of paths, wherein the first intermediate set of paths comprises paths 

[compute a uni-directional bloom filter on the first set of intermediate nodes;]

 apply a selection condition to the node table and generating a set of target nodes;

 join the target node set with the edge table and apply the edge condition, the application producing a second edge of a second plurality of edges in a second path; 
in reverse direction, traverse the second path, including joining the edge table with the second edges in the second path, and produce a second intermediate set of paths, wherein the second intermediate set of paths comprises paths with edges satisfying the edge condition and connecting the target nodes to a second set of intermediate nodes; 


[From Claim 12:
apply a bi-directional bloom filter to both the first and second intermediate set of paths…;
[From above:
compute a uni-directional bloom filter on the first set of intermediate nodes;]
apply the bloom filter to the second set of intermediate nodes, application of the filter reducing a quantity of data items resulting from the traversal from the selected intermediate paths; 

and return a set of result paths by joining the first intermediate set of paths with the second set of intermediate paths, including an intersection of the first set of intermediate nodes with the second set of intermediate nodes, and application of a length condition to the set of result paths.


Claim 1:
A computer-implemented method for processing a graph path query, wherein the graph path query retrieves paths and each path being a sequence of connected edges, the method comprising: 
storing data entities and data attributes in a node table; 
storing links between nodes identified in the node table in an edge table, the edge table including a plurality of edges between a source node and a target node, and attributes of the edges; 
applying a selection condition to the node table and generating a set of source nodes; 

joining the source node set with the edge table and applying an edge condition, the application producing a first edge of a first plurality of edges in a first path; 

traversing the first path, including joining the first edge with the edge table and producing a first intermediate set of paths, wherein the first intermediate set of paths comprises paths with edges satisfying the edge condition and connecting the source nodes to a first set of intermediate nodes; 

[computing a uni-directional bloom filter on the first set of intermediate nodes;] 

applying a selection condition to the node table and generating a set of target nodes; 

joining the target node set with the edge table and applying the edge condition, the application producing a second edge of a second plurality of edges in a second path;
in reverse direction, traversing the second path, including joining the edge table with the second edges in the second path, and 

[From Claim 6:
…apply a bi-directional bloom filter to both the first and second intermediate set of paths;]
[From above:
 computing a uni-directional bloom filter on the first set of intermediate nodes;] 
 applying the bloom filter to the second set of intermediate nodes, application of the filter reducing a quantity of data items resulting from the traversal from the selected intermediate paths; 
and returning a set of result paths by joining the first intermediate set of paths with the second set of intermediate paths, including .



10.	Claim 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/131427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same invention however certain limitation are recited in dependent form which renders such differences obvious.  Other differences indicated as underlined are also obvious terms that can be omitted or replaced with similar terms but are directed to the same invention.  See below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application No. 16/139,962
Copending Application 16/131,427
1. (Currently Amended) A system comprising: a processing unit in communication with memory; a functional unit in communication with the processing unit, the functional unit having one or more tools configured to process a graph path query with data entities 

a source manager configured to: apply a selection condition to the node table and generate a set of one or more source nodes; 
join the source node set with the edge table and apply an edge condition, the application producing a first edge in a first path; 
and in a forward direction, traverse the first path, and join the first edge with the edge table to produce a first intermediate set of paths, wherein the first intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more source 

a target manager configured to: apply a selection condition to the node table and generate a set of target nodes; 
join the target node set with the edge table and apply the edge condition, the application producing a second edge in a second path;
 and in reverse direction, traverse the second path, including joining the edge table with the second edge in the second path, and produce a second intermediate set of paths, wherein the second intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more target nodes to a second set of one or more intermediate nodes; 



and a set of result paths returned from a join of the first intermediate set of paths with the second set of intermediate paths, the returned set of result paths including an intersection of the first set of one or more intermediate nodes with the second set of one or more intermediate nodes, and a length condition applied to the join.

Claim 6 recites:
A computer program product comprising: a tangible computer readable storage medium; and  computer readable program code embodied with the tangible computer readable storage medium, the program code executable by a processor to: 
process a graph path query with data entities and attributes stored in a node table and 
apply a selection condition to the node table and generate a set of one or more source nodes; join the source node set with the edge table and apply an edge condition, the application producing a first edge in a first path;
in a forward direction, traverse the first path, including join the first edge with the edge table and produce a first intermediate set of paths, wherein the first intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more source nodes to a first set of one or more intermediate nodes; 
apply a selection condition to the node table and generate a set of one or more target 
in reverse direction, traverse the second path, including joining the edge table with the second edge in the second path, and produce a second intermediate set of paths, wherein the second intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more target nodes to a second set of one or more intermediate nodes;

 apply a bi-directional [bloom] filter to both the first and second intermediate sets of paths; 
and 
return a set of result paths by joining the first intermediate set of paths with the second set of intermediate paths, the returned set of 

Claim 12 recites:
A computer-implemented method for processing a graph path query, wherein the graph path query retrieves paths and each path being a sequence of connected edges, the method comprising: 
storing data entities and data attributes in a node table; 
storing links between nodes identified in the node table in an edge table, the edge table including a plurality of edges between a source node and a target node, and attributes of the edges; 
applying a selection condition to the node table and generating a set of one or more source nodes; joining the source node set 
in a forward direction, traversing the first path, including joining the first edge with the edge table and producing a first intermediate set of paths, wherein the first intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more source nodes to a first set of one or more intermediate nodes; 
applying a selection condition to the node table and generating a set of one or more target nodes; 
joining the target node set with the edge table and applying the edge condition, the application producing a second edge in a second path; 
in reverse direction, traversing the second path, including joining the edge table with the second edge in the second path, and 

applying a bi-directional [bloom] filter to both the first and second intermediate sets of paths; 
and returning a set of result paths by joining the first intermediate set of paths with the second set of intermediate paths, including intersecting the first set of one or more intermediate nodes with the second set of one or more intermediate nodes, and applying a length condition to the set of result paths.
a source manager and a target manager]; 
the source manager configured to: apply a selection condition to the node table and generate a set of one or more source nodes; 
join the source node set with the edge table and apply an edge condition, the application producing a first edge in a first path; 
and in a forward direction, traverse the first path, and join the first edge with the edge table to produce a first intermediate set of paths, wherein the first intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more source 
and 
the target manager configured to: apply a selection condition to the node table and generate a set of [one or more] target nodes; 
join the target node set with the edge table and apply the edge condition, the application producing a second edge in a second path; 
and in reverse direction, traverse the second path, including joining the edge table with the second edge in the second path, and produce a second intermediate set of paths, wherein the second intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more target nodes to a second set of one or more intermediate nodes; 
[From claim 5:
the edge manager configured to apply a bi-directional filter to both the first and second intermediate sets  of paths]

and a set of result paths returned from a join of the first intermediate set of paths with the second set of intermediate paths, the returned set of result paths including an intersection of the first set of one or more intermediate nodes with the second set of one or more intermediate nodes, and a length condition applied to the join.

Claim 6 recites:
A computer program product comprising. a tangible computer readable storage medium; and  computer readable program code embodied with the computer readable storage medium, the program code executable by a processor to: 
process a graph path query with data entities and attributes stored in a node table and 
 apply a selection condition to the node table and generate a set of one or more source nodes; join the source node set with the edge table and apply an edge condition, the application producing a first edge in a first path;
in a forward direction, traverse the first path, including join the first edge with the edge table and produce a first intermediate set of paths, wherein the first intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more source nodes to a first set of one or more intermediate nodes; 
apply a selection condition to the node table and generate a set of one or more target 
in reverse direction, traverse the second path, including joining the edge table with the second edge in the second path, and produce a second intermediate set of paths, wherein the second intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and 7connecting the one or more target nodes to a second set of one or more intermediate nodes; 
[From claim 5:
… apply a bi-directional filter to both the first and second intermediate sets  of paths]


return a set of result paths by joining the first intermediate set of paths with the second set of intermediate paths, the returned set of 

Claim 12 recites:
A computer-implemented method for processing a graph path query, wherein the graph path query retrieves paths and each path being a sequence of connected edges, the method comprising:
storing data entities and data attributes in a node table;
 storing links between nodes identified in the node table in an edge table, the edge table including a plurality of edges between a source node and a target node, and attributes of the edges; 
applying a selection condition to the node table and generating a set of one or more source nodes; joining the source node set 
in a forward direction, traversing the first path, including joining the first edge with the edge table and producing a first intermediate set of paths, wherein the first intermediate set of paths comprises one or more paths with one or more edges satisfying the edge condition and connecting the one or more source nodes to a first set of one or more intermediate nodes; 
applying a selection condition to the node table and generating a set of one or more target nodes; 
joining the target node set with the edge table and applying the edge condition, the application producing a second edge in a second path; 
9in reverse direction, traversing the second path, including joining the edge table with the second edge in the second path, and 
[From claim 5:
… apply a bi-directional filter to both the first and second intermediate sets  of paths]

and returning a set of result paths by joining the first intermediate set of paths with the second set of intermediate paths, including intersecting the first set of one or more intermediate nodes with the second set of one or more intermediate nodes, and applying a length condition to the set of result paths.


Conclusion










Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/             Primary Examiner, Art Unit 2152